After a hearing before the defendant board, Local No. 453 of the International Alliance of Theatrical Employees and Moving Picture Machine Operators (A.F. of L.) was certified to be the *Page 133 
sole bargaining agent of the plaintiff's employees. An appeal was taken from this action under § 7395(4) of the 1949 Revision (General Statutes § 31-109 [d]). This motion raises the question whether there was a "final order" within the meaning of the appeal provision.
Is the certification of a bargaining agent by the board an order which is reviewable? A review of the cases evidences a distinction between an order of the board restraining an unfair labor practice and a certification in representation proceedings. It is only when an unfair labor practice is involved that the right of review is given. American Federationof Labor v. National Labor Relations Board,308 U.S. 401; National Labor Relations Board v. InternationalBrotherhood of Electrical Workers,308 U.S. 413; Timken-Detroit Axle Co. v. National LaborRelations Board, 197 F.2d 512; 2 Teller, Labor Disputes and Collective Bargaining, p. 1095. Such is not the situation here.
   The motion is granted.